              Case 1:19-cr-00561-LAP Document 14 Filed 08/16/19 Page 1 of 2


                                      SEWARD           &    KISSEL LLP
                                             ONE BATTERY PARK PLAZA
                                             NEW YORK, NEW YORK 10004

RITA M. GLAVIN                                 TELEPHONE: (212) 574-1200                                901 KSTREET, NW
    PARTNER                                     FACSIMILE: (212) 480-8421                            WASHINGTON, DC 20001
  (212) 574-1309                                  WWW.SEWKJS.COM                                    TELEPHONE: (202) 737-8833
glavin@sewkis.com                                                                                    FACSIMILE: (202) 737-5184




                                                       August 16, 2019

  VIA ECF

  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

                    Re:       United States v. Steven Donziger, No. 19-cr-561 (LAP) [11-cv-691]

  Dear Judge Preska:

          I write as special prosecutor in the above-referenced criminal matter to inform the Court
  that the security that defendant Steven Donziger and his wife provided to secure the $800,000
  personal recognizance bond is subject to restraining notices issued pursuant to N.Y. CPLR § 5222,
  and therefore does not secure the bond. Absent modification, the restraining notices enjoin transfer
  of the proposed security, i.e., shares associated with the Donzigers’ cooperative apartment, until
  the $813,602.71 judgment in civil action 11 Civ. 691 against the defendant and others is satisfied.

         I therefore respectfully request that the Court direct that the bond be secured by
  unrestrained cash or property no later than Friday, August 23, 2019.1

           A. The Bond and Proposed Security

          On August 6, 2019, the Court set the conditions of the defendant’s release, including the
  condition that the defendant execute an $800,000 personal recognizance bond (the “Bond”) co-
  signed by two (2) financially responsible persons and secured by $800,000 cash or property. The
  security condition for the Bond was to be fulfilled by August 13, 2019.

         On August 12, 2019, as security for the Bond, the defendant and his wife filed Affidavits
  of Confession of Judgment pledging shares in the 245 West 104th Street Housing Corporation
  where the Defendant and his wife have a cooperative apartment that is subject to a mortgage with
  Wells Fargo Home Mortgage, Inc. Their purported interest in the apartment is approximately
  $800,000, which is the amount of the Bond.

  1
   I have discussed this issue with defense counsel, who has informed me that the defense will respond and seek an
  order modifying the restraining notices for the purpose of securing the bond in this criminal matter.
           Case 1:19-cr-00561-LAP Document 14 Filed 08/16/19 Page 2 of 2
Hon. Loretta A. Preska
August 16, 2019
Page 2


        B. The Restraining Notices on the Property to Secure the Bond

       Upon subsequent review of documents filed in the pending civil action against the
defendant, 11 Civ. 691, I have learned that: (1) the defendant himself was served with a CPLR
§ 5222 restraining notice by judgment creditor Chevron Corporation (“Chevron”) on or about
April 16, 2018 (attached as Exhibit A); and (2) Chevron served CPLR § 5222 restraining notices
on or about December 17, 2018 to third parties 245 West 104th Street Housing Corporation and
Wells Fargo Home Mortgage, Inc. (attached as Exhibits B and C, respectively).

        CPLR § 5222 states in relevant part that “a judgment debtor or obligor served with a
restraining notice is forbidden to make or suffer any sale, assignment, transfer or interference with
any property in which he or she has an interest, except. . .upon direction of the sheriff or pursuant
to an order of the court, until the judgment or order is satisfied or vacated.” See CPLR § 5222(b)
and Ex. A; see also Dkt. #2209 in No. 11-cv-691 (May 23, 2019 Memorandum Opinion) at 58-61
(finding defendant in civil contempt for transfers of property made in violation of the April 16,
2018 restraining notice); - see also -
                              - ---  United
                                       - - - -States
                                              -----  v.-Ceparano,
                                                        - - - - - - 2009 U.S. Dist. LEXIS 131257, at
*6-8 (discussing the use of restraining notices under CPLR § 5222 to secure property in aid of the
enforcement of federal judgments).2 Section 5222 restraining notices properly served on third
parties who have possession or custody of a judgment debtor’s property, such as Wells Fargo
Home Mortgage and the 245 West 104th Street Housing Corporation, are similarly “forbidden to
make or suffer any sale, assignment or transfer of, or any interference with, any such property. . .
.” CPLR § 5222(b). Thus, were the defendant to flee in violation of the conditions of his release,
the restraining notices prohibit transfer of the pledged shares associated with the Donzigers’
apartment.

       Accordingly, the Bond security condition has not been satisfied by the confessions of
judgment because they purport to pledge property that cannot be transferred absent a court order
modifying or limiting the effect of the restraining notices.3 I therefore respectfully request that the
Court direct that the Bond be secured by unrestrained assets no later than August 23, 2019.

                                                    Respectfully submitted,

                                                     s/ Rita M. Glavin
                                                    Rita M. Glavin
Attachments

2
 Federal Rule of Civil Procedure 69(a) incorporates state law judgment enforcement procedures, including the use
of restraining notices under CPLR § 5222. Under CPLR § 5222, “the restraining notice serves as an injunction
prohibiting the transfer of the judgment debtor’s property.” See Matter of Kurland v Agresti, No. 152744/2019,
2019 N.Y. Misc. LEXIS 2294, at *4 (Sup. Ct., N.Y. Cty. May 3, 2019); (quoting Distressed Holdings, LLC v.
Ehrler, 113 A.D.3d 111, 116 (2d Dep’t 2013)).
3
 Under CPLR § 5240, the defendant may seek a court order “limiting, conditioning, regulating, extending or
modifying the use of any enforcement procedure” concerning money judgments. Thus, the defendant can move the
Court to modify the restraining notices, and defense counsel has indicated the defendant will do so.
